Title: From Alexander Hamilton to James McHenry, 23 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York Oct. 23d. 1799
          
          In the creation of new Corps some irregular expences will happen. That which is the subject of the inclosed extract of a letter from Col: Bentley is an example. You will observe the impression which has been excited. The character of Col: Bentley induces attention to his feelings. In cases of a similar kind the dissatisfaction arising from a strict — adherence to rule may be more important than the trifling addition of expence. May it not be expedient to let the expence in such instances fall upon the public; telling the parties that any unauthorised expenditures must be at their private Cost? I request a speedy answer
          With great respect &—
          Secy. of War
        